      Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 1 of 13



                            THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


DISH NETWORK L.L.C.,                          §
                                              §      CIVIL ACTION NO. 4:21-CV-00581
               Plaintiff,                     §
                                              §
vs.                                           §
                                              §
BASSAM ELAHMAD, a/k/a Bassem El               §
Ahmad and d/b/a Elahmad.com,                  §
                                              §
               Defendant.                     §
                                              §


                               FIRST AMENDED COMPLAINT

         Plaintiff DISH Network L.L.C. (“DISH”) brings this suit against Defendant Bassam

Elahmad, also known as Bassem El Ahmad and doing business as Elahmad.com (“Defendant”),

and states as follows:

                                      Nature of the Action

         1.    DISH brings this suit for contributory copyright infringement because Defendant

knows that his Elahmad.com website (the “Elahmad Website”) is providing access to Arabic

language television channels exclusively licensed to DISH in the United States, and Defendant is

materially contributing to and inducing direct copyright infringement by third parties.

         2.    Defendant demonstrated the willfulness of his infringement by continuing to provide

access to television channels exclusively licensed to DISH on the Elahmad Website in the United

States despite the filing of this action and despite receiving numerous demands from DISH that he

cease.
     Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 2 of 13




                                             Parties

       3.     Plaintiff DISH Network L.L.C. is a limited liability company organized under the

laws of the State of Colorado, with its principal place of business located at 9601 South Meridian

Blvd., Englewood, Colorado 80112.

       4.     Defendant Bassam Elahmad, also known as Bassem El Ahmad, is an individual

residing in Berlin, Germany, and he owns and operates the Elahmad.com domain and website.

                                    Jurisdiction and Venue

       5.     DISH asserts claims under the Copyright Act, 17 U.S.C. § 101 et seq. This Court

has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338.

       6.     Personal jurisdiction is proper against Defendant because he uses the Elahmad

Website to provide access to Arabic language television channels exclusively licensed to DISH to

users of the Elahmad Website located in the State of Texas. Texas is home to the fourth largest

Arab-American and expat community in the United States.

       7.     In the alternative, personal jurisdiction is proper against Defendant under Rule

4(k)(2) of the Federal Rules of Civil Procedure. Defendant provides users of the Elahmad Website

located in the United States (“Elahmad Users”) with access to television channels exclusively

licensed to DISH in the United States. This Court’s exercise of jurisdiction over Defendant is

consistent with the Constitution and laws of the United States, DISH’s claims arise under federal

law, and Defendant resides outside the United States and is not subject to the jurisdiction of the

courts of general jurisdiction of any state. The United States is a high source of traffic for the

Elahmad Website as shown by the following report from Similarweb.com:




                                               2
Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 3 of 13




                                  3
     Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 4 of 13




       8.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(3) because Defendant is

subject to personal jurisdiction in this district and under § 1391(c)(3) because Defendant is a

nonresident that may be sued in any judicial district. Venue is also proper in this Court under 28

U.S.C. § 1400(a) because the case involves violations of the Copyright Act.

                                       DISH’s Copyrights

       9.      DISH is the fourth largest pay-television provider in the United States providing

copyrighted programming to millions of subscribers nationwide. DISH is one of the largest

providers of international television channels in the United States offering more than 400 channels

in 27 different languages.

       10.     DISH contracted for and purchased rights for the Arabic channels distributed on its

platforms from channel owners and their agents, including Al Jazeera Media Network; International

Media Distribution (Luxembourg) S.A.R.L.; MBC FZ LLC; and World Span Media Consulting,

Inc. (collectively, the “Networks”).

       11.     The Networks’ Arabic channels include Al Arabiya; Al Hayah 1 (a/k/a Al Hayat 1);

Al Jazeera Arabic News; CBC; CBC Drama; Future TV; LBC; LBCI (a/k/a LDC); MBC1; MBC3

(a/k/a MBC Kids); MBC Drama; MBC Masr; Melody Aflam; Melody Drama; Melody Classic; and

Rotana America 1 (collectively, the “Protected Channels”). The Networks acquire copyrights in the

works that air on their respective channels, including by producing the works and by assignment.

       12.     DISH entered into signed, written licensing agreements with the Networks granting

DISH the exclusive right to distribute and publicly perform the Protected Channels and works that

air on the Protected Channels in the United States by means including satellite, OTT, Internet




1
 Rotana America includes works that air on the Rotana Aflam, Rotana Cinema, Rotana Classic,
Rotana Drama (a/k/a Rotana Masriya), and Rotana Khalijiya channels.
                                                4
     Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 5 of 13




protocol television (“IPTV”), and Internet. DISH’s exclusive rights as to the Protected Channels

are currently in effect, with the exception of Al Jazeera Arabic News in which DISH’s exclusive

rights expired on July 31, 2020; and MBC1, MBC3, MBC Drama and MBC Kids (the “MBC

channels”) in which DISH’s exclusive rights expired on September 23, 2020. 2 Many of the works

that aired on the Protected Channels and for which DISH holds or held exclusive distribution and

public performance rights are registered with the United States Copyright Office. (See Exhibit 1.)

A vast number of additional, unregistered copyrighted works in which DISH holds or held exclusive

distribution and public performance rights also aired on the Protected Channels. (See Exhibit 2.)

          13.   Defendant has not been and currently is not authorized by DISH to transmit,

distribute, or publicly perform the Protected Channels or works that air on those channels in the

United States, and DISH has received no compensation from Defendant to do so.

                                 Defendant’s Wrongful Conduct

          14.   Defendant owns and operates the Elahmad Website. The Elahmad Website allows

Elahmad Users to watch unauthorized streams of the Protected Channels, including the works

identified in Exhibits 1-2.

          15.   Defendant searches the Internet for unauthorized sources of the Protected Channels

and identifies links to that content. Defendant then uploads and embeds these links for the Protected

Channels onto the Elahmad Website. The Elahmad Website has a Digital Millennium Copyright

Act (“DMCA”) page that states, “we don’t [h]ost any of these videos embedded here,” [o]ur mission

here, is to organize those videos and to make your search . . . easier,” and “[w]e simply link to the

video.”




2
  DISH currently holds the non-exclusive license and right to distribute and publicly perform in
the United States all programming aired on the MBC channels.
                                                 5
     Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 6 of 13




       16.     Defendant controls the organization and presentation of the Protected Channels.

Defendant organizes the Protected Channels by name and into categories by country including

Egypt; Lebanon; Qatar; Saudi; and UAE. Defendant provides Elahmad Users with easy access to

streams of the Protected Channels on the Elahmad Website. The following is a screenshot from

Elahmad.com showing the categories by country and a partial list of channels in the Saudi category,

including an “MBC channels” link to the MBC1, MBC3, MBC Drama, and MBC Masr channels:




       17.     When Elahmad Users click on links to the Protected Channels, they instantaneously

receive unauthorized streams of the Protected Channels. The following is a screenshot from the

Elahmad Website providing access to the MBC1 channel after clicking on the “MBC Arabic” link

in the “Saudi” category (as shown in paragraph 16), and then clicking on the “Mbc 1” link under

the “Mbc Server 1” category:




                                                6
     Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 7 of 13




       Additional examples of screenshots showing the Protected Channels on the Elahmad

Website are attached as Exhibit 3.

       18.    Defendant also encourages operators of other websites to embed and link to the

Protected Channels directly from the Elahmad Website. Elahmad Users can click on a “Share”

button while viewing the Protected Channels, which displays the website address (“URL”) to

embed and link to the Protected Channels from the Elahmad Website. The following is a screenshot

from the Elahmad Website showing the URL to embed and link to the MBC1 channel from the

Elahmad Website:




       19.    Defendant promotes the Elahmad Website as providing free access to the Protected

Channels     in    the     United    States    on     his     Facebook    page      located   at

https://www.facebook.com/elahmadlive/;            Instagram       page           located      at

https://www.instagram.com/elahmadtv/; Twitter page located at https://twitter.com/elahmad_com;

and Pinterest page located at https://www.pinterest.com/elahmadcom/. For example, the following

post on Defendant’s Pinterest page promotes the Elahmad Website with statements including

“Watch live tv channels,” “watch live arabic tv,” “Arab channels broadcast live,” “Al-Jazeera TV

Live,” “Al Arabiya Channel Live,” and “Arab channels in America”:




                                              7
       Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 8 of 13




         20.    Defendant provides free access to the Protected Channels to attract more users to the

Elahmad Website. Defendant monetizes the Elahmad Website through marketing companies

including Criteo Corp., a Delaware corporation. The advertisements on the Elahmad Website have

promoted United States businesses including CarMax, Shutterfly, JTV Jewelry, and Cars.com.

         21.    The estimated worth of the Elahmad Website is approximately $1.8 million dollars

based on its estimated advertising revenue and traffic. 3 This valuation is the result of Defendant’s

extensive copyright infringement, including the Protected Channels, since at least February 2014.

         22.    Defendant has actual knowledge that the transmission of the Protected Channels and

works that air on the Protected Channels in the United States infringe or have infringed DISH’s

copyrights. Since February 2014, DISH and Networks sent at least 62 notices of infringement to

Defendant using email addresses associated with the Elahmad Website and demanding that




3
    See https://www.worthofweb.com/website-value/elahmad.com/.

                                                 8
     Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 9 of 13




Defendant cease providing access to the Protected Channels identified in the notices. Defendant

failed to comply with these notices of infringement.

       23.     DISH and Networks sent at least 60 additional notices to service providers of the

Elahmad Website and the streams of the Protected Channels requesting the removal of the Protected

Channels. Upon information and belief, at least some of these notices were forwarded to Defendant.

Even when these service providers removed the unauthorized content, Defendant intentionally

interfered with the takedown efforts by, for example, using different service providers or links to

provide access to the Protected Channels.

                                     CLAIMS FOR RELIEF

                                               Count I

  Inducing and Materially Contributing to Copyright Infringement Under 17 U.S.C. § 501

       24.     DISH repeats and realleges the allegations in paragraphs 1-23.

       25.     DISH is a copyright owner under 17 U.S.C. § 106 because DISH holds or held the

exclusive rights to distribute and publicly perform in the United States, by means including satellite,

OTT, IPTV, and Internet, the programs that make up the Protected Channels.

       26.     The programs that make up the Protected Channels are original audiovisual works

fixed in a tangible medium of expression, and are therefore copyrightable subject matter. DISH’s

copyrights in programs that aired on the Protected Channels arise or arose under laws of nations

other than the United States that are parties to copyright treaties with the United States, including

the United Arab Emirates, Qatar, Egypt, and Lebanon where the programs were authored and first

published. Under 17 U.S.C. §§ 101, 411, the programs that make up the Protected Channels are

non-United States works and, therefore, registration with the United States Copyright Office is not

a prerequisite to filing a copyright infringement action with respect to these works.



                                                  9
    Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 10 of 13




       27.     DISH’s exclusive rights to distribute and publicly perform the Protected Channels

and programs that make up the Protected Channels, including the works identified in Exhibits 1-2,

are or were directly infringed by the unauthorized transmission of these programs to viewers in the

United States, including Elahmad Users who access or accessed the programs using Defendant’s

Elahmad Website.

       28.     Defendant materially contributes to this infringement of DISH’s exclusive

distribution and public performance rights by, among other things, providing Elahmad Users access

to the Protected Channels and the programs that make up the Protected Channels, despite having

the ability to prevent such access. Defendant also induces or induced the infringement of DISH’s

exclusive distribution and public performance rights by, among other things, creating the audience

for that infringement in the United States.

       29.     Defendant selects the channels that are made accessible to Elahmad Users through

the Elahmad Website. Defendant acquires, uploads, embeds, maintains, and controls the links on

the Elahmad Website that are and were used to connect Elahmad Users to the Protected Channels.

Defendant also encourages operators of other websites to embed and link to the Protected Channels

directly from the Elahmad Website.

       30.     Defendant intends that the Elahmad Website be used to access the Protected

Channels and the programs that make up the Protected Channels, and he promotes, encourages, and

facilitates using the Elahmad Website in this manner. Defendant uploads and embeds links for the

Protected Channels onto the Elahmad Website and organizes them into categories for the respective

countries in which they are based, making it easy for Elahmad Users to locate and access the

Protected Channels.




                                               10
    Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 11 of 13




       31.     Defendant has actual knowledge that the transmission of the Protected Channels and

the programs that make up the Protected Channels to Elahmad Users infringes or infringed DISH’s

exclusive distribution and public performance rights.

       32.     Defendant can and could take simple measures to prevent further infringement of

DISH’s exclusive rights to distribute and publicly perform the programs that make up the Protected

Channels, such as removing or disabling links to the Protected Channels from the Elahmad Website,

or blocking Elahmad Users in the United States from accessing the Elahmad Website.

       33.     Defendant’s actions are and were willful, malicious, intentional, purposeful, and in

disregard of and with indifference to the rights of DISH.

       34.     Unless enjoined by the Court, Defendant will continue to engage in acts causing

substantial and irreparable injury to DISH that includes damage to its reputation, loss of goodwill,

and lost sales, for which there is no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, DISH prays for judgment against Defendant as follows:

       A.      For a grant of permanent injunctive relief under 17 U.S.C. § 502 restraining and

enjoining Defendant, and any of his agents, servants, employees, attorneys, or other persons acting

in active concert or participation with any of the foregoing that receives actual notice of the order,

including service providers, from:

                1.     transmitting, streaming, distributing, publicly performing, linking to,

hosting, promoting, advertising, or displaying in the United States, through the Elahmad Website,

or any other domain, website, device, application, service, or process, any of the Al Arabiya; Al

Hayah 1 (a/k/a Al Hayat 1); CBC; CBC Drama; Future TV; LBC; LBCI (a/k/a LDC); Melody

Aflam; Melody Drama; Melody Classic; Rotana America; Rotana Aflam; Rotana Cinema; Rotana



                                                 11
    Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 12 of 13




Classic; Rotana Drama (a/k/a Rotana Masriya); and Rotana Khalijiya channels or any of the

programming that comprises any of these channels;

               2.     inducing or contributing to any other person’s or entity’s conduct that falls

within 1 above; and

               3.     selling, leasing, licensing, assigning, conveying, distributing, loaning,

encumbering, pledging, or otherwise transferring, whether or not for consideration or

compensation, any part of his infringing operations.

       B.      For 23 or more registered works, statutory damages as awarded by the Court up to

$150,000 per registered work infringed under 17 U.S.C. § 504(c), or the Defendant’s profits

attributable to the infringement of those registered works under 17 U.S.C. § 504(b).

       C.      For unregistered works, an award of Defendant’s profits attributable to the

infringement of each unregistered work under 17 U.S.C. § 504(b).

       D.      For DISH’s attorneys’ fees and costs under 17 U.S.C. § 505.

       E.      For impoundment and disposition of all infringing articles under 17 U.S.C. § 503.

       F.      For an order permanently transferring each domain name that Defendant used in

connection with the infringement to DISH.

       G.      For pre- and post-judgment interest on all monetary relief, from the earliest date

permitted by law at the maximum rate permitted by law.

       H.      For such additional relief as the Court deems just and equitable.




                                                12
   Case 4:21-cv-00581 Document 11 Filed on 05/28/21 in TXSD Page 13 of 13




Dated: May 28, 2021                   Respectfully submitted,

                                      HAGAN NOLL & BOYLE LLC

                                      By: /s/ Stephen M. Ferguson
                                      Stephen M. Ferguson (attorney-in-charge)
                                      Texas Bar No. 24035248
                                      Southern District of Texas Bar No. 614706
                                      Two Memorial City Plaza
                                      820 Gessner, Suite 940
                                      Houston, Texas 77024
                                      Telephone: (713) 343-0478
                                      Facsimile: (713) 758-0146

                                      Joseph H. Boyle (of counsel)
                                      Texas Bar No. 24031757
                                      Southern District of Texas Bar No. 30740

                                      Counsel for Plaintiff DISH Network L.L.C.




                                     13
